Huitín, J.
delivered the Opinion of the Court:
We do not see any remedy for the Complainant in this J J 1 case. A Court of Equity will not proceed against an fant, unless defended by Guardian ; and we cannot appoint a Guardian to defend, for a person not within the jurisdiction of the Court. Moreover, this Court acts in personam; and cannot dispense, therefore, with a personal service of process on the Defendant, unless expressly authorised by some positive Statute; and the case stated, is not provided for by any of the Acts of Assembly regulating the proceedings in Equity against absconding Defendants, or those who reside beyond tbe limits of North Carolina. The motion for the appointment of a Guardian for the Defendants is, therefore, refused, as >vell as an order that they should appear before process actually served-